Citation Nr: 1733906	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO. 16-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 22, 2013, for the grant of a special monthly pension (SMP) based on the need for aid and attendance. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the VA RO that granted SMP based on the need for aid and attendance effective August 29, 2013. A July 2015 rating decision granted an effective date of April 22, 2013 for the award of SMP based on the need for aid and attendance. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Generally, the effective date for an award of SMP is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.401. If, however, the evidence shows that the increase in disability occurred prior to the date of receipt of claim, then VA may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred. 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

In this case, in October 2012, the Veteran expressed interest in the "aid and attendance . . . allowance program." The Veteran submitted an additional request for aid and attendance benefits in April 2013. In September 2013, a VA clinician completed an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, indicating that the Veteran needed help with "everything" since the date of his last heart attack. In consideration of the cardiac symptoms described in the September 2013 report, the RO granted SMP based on the need for aid and attendance with an effective date of April 22, 2013. 

Additional development of the record is required before the Board may render an opinion in this case. As noted above, the determination of the proper effective date for an award of SMP based on the need for aid and attendance requires establishing both the Veteran's date of claim and the date when entitlement to SMP arose. In this case, the Veteran's VA treatment records indicate that he has received extensive cardiac care, including the placement of twelve cardiac stents, from private clinicians, including Dr. Butler and Dr. Arcement. These private treatment records, particularly those records from the year preceding the Veteran's October 2012 communication, are pertinent to the question of when the evidence first established that the Veteran met the criteria for an award of SMP based on the need for aid and attendance. On remand, the AOJ should undertake all appropriate efforts to obtain such records, and it should consider whether the Veteran's October 2012 communication constituted a claim of entitlement to SMP based on the need for aid and attendance. 

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Ask the Veteran to identify all private clinicians treating his claimed disabilities. Provide the Veteran with an authorization and waiver authorizing Drs. Butler and Arcement, and any other identified private clinicians, to submit medical records to VA. If such authorization is obtained, attempt to obtain medical records from these institutions.

2. Then readjudicate the Veteran's claim of entitlement to an effective date earlier than April 22, 2013, for the grant of entitlement to SMP based on aid and attendance, with consideration given to the Veteran's October 2012 communication regarding aid and attendance benefits. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


